Citation Nr: 0633270	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  99-11 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a low back injury 
with degenerative disc disease, currently rated as 40 percent 
disabling.

2.  Entitlement to an increased rating for left leg 
compartmental syndrome with partial paralysis of internal 
popliteal nerve, currently rated as 10 percent disabling.  

3.  Whether separate ratings are warranted for the veteran's 
service connected degenerative disc disease of the thoracic 
spine and service-connected degenerative disc disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
October 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran's claims of entitlement to an increased 
rating in excess of 10 percent for residuals of a low back 
injury with degenerative disc disease and entitlement to an 
increased rating in excess of 10 percent for left leg 
compartmental syndrome with partial paralysis of internal 
popliteal nerve.     

In August 2002, the RO recharacterized the disability as left 
L5 spondylolysis with degenerative disc disease and increased 
the rating to 40 percent, effective January 29, 1998.  Since 
a rating in excess of 40 percent is possible for the 
foregoing disability, the issue of entitlement to an 
increased rating remains on appeal before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

It is noted that in August 2005, the RO granted service 
connection for degenerative disc disease of the thoracic 
spine and again recharacterized the veteran's disability as 
residuals of a low back injury with left L5 spondylolysis 
with degenerative disc disease of the thoracolumbar spine.  A 
combined 40 percent rating was confirmed and continued.  In 
September 2005 the veteran disagreed with the combined rating 
and maintained that a separate rating was warranted for each 
disability.  Given the foregoing, this matter is addressed 
further in the REMAND portion of the decision below.  

The Board notes that the August 1998 rating decision 
addressed 12 issues.  The veteran's October 1998 
correspondence was accepted as an NOD.  He submitted an April 
1999 correspondence (also purporting to be an NOD) in which 
he stated that he was appealing the first two issues 
enumerated above, as well as service connection for a 
cervical spine disability, a right ankle injury, traumatic 
arthritis of the left hip, and residuals of asbestos 
exposure.  The RO issued a statement of the case (SOC) that 
addressed these six issues.  However, the veteran stated in 
his June 1999 substantive appeal (VA Form 9) that he only 
wished to appeal the first two issues enumerated above, and 
service connection for a cervical spine disability.  The RO 
issued a rating decision in August 2002 in which it granted 
service connection for degenerative joint disease of the 
cervical spine.  Since the granting of service connection 
constituted a full grant of the claim, the cervical spine 
claim is not before the Board.  

During the pendency of this appeal, the veteran indicated 
that the medication he takes for his low back disability 
causes gastrointestinal irritation.  See July 2003 VA 
Examination Report.  Given the foregoing, the veteran may 
wish to file a claim of entitlement to service connection for 
a gastrointestinal disorder as secondary to medication 
prescribed for service-connected disability.  The matter is 
referred to the RO for any development deemed appropriate.


FINDINGS OF FACT

1.  The veteran's service-connected low back injury with 
degenerative disc disease is not manifested by pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc); incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months; or unfavorable ankylosis of the entire 
thoracolumbar spine.

2.  Effective June 19, 2003, the veteran's left leg 
compartmental syndrome with partial paralysis of internal 
popliteal nerve is manifested by moderate partial paralysis; 
it is not manifested by severe partial paralysis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for a low back injury with degenerative disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5292-5295 
(2003), 5010-5242, 5243 (2006).

2.  The criteria for the assignment of a rating of 20 
percent, but no higher, for left leg compartmental syndrome 
with partial paralysis of internal popliteal nerve have been 
met effective June 19, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.124a and Code 8524 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In this 
case, the appellant filed his claims for service connection 
in January 1998 (prior to the enactment of the VCAA).  A 
rating decision was issued in August 1998.  In June 2003, a 
VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the June 2003 notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there has been no notice as to 
the rating criteria used to evaluate the veteran's 
disabilities.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
June 2003 in which it advised the appellant what information 
and evidence is needed to substantiate his claims, what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  In addition, in 
March 2006, the RO sent the veteran a correspondence in which 
it notified the veteran of the way that disability ratings 
and effective dates are assigned.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.


Increased Ratings

By an October 1991 rating decision the RO granted service 
connection for a low back disability with degenerative disc 
disease and rated the disability as 10 percent disabling.  
The RO also granted service connection for chronic 
compartmental syndrome of the left leg with partial paralysis 
of the internal politeal nerve, and rated the disability as 
10 percent disabling.  Notice was issued to the veteran in 
February 1992.  He did not appeal.  

In relevant part, on January 29, 1998, the RO received the 
veteran's claim seeking increased ratings for his service-
connected low back injury with degenerative disc disease and 
left leg compartmental syndrome with partial paralysis of 
internal popliteal nerve.  

By rating decision dated in August 1998, the RO denied the 
veteran's claims and confirmed and continued the assigned 10 
percent ratings for each disability.  In August 2002, the RO 
increased the assigned 10 percent rating for the veteran's 
low back injury to 40 percent, effective January 29, 1998, 
and confirmed and continued the assigned 10 percent rating 
for the left leg disability. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2006).  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).



Low Back Injury with Degenerative Disc Disease

Law and Regulations

The service-connected low back injury with degenerative disc 
disease has been rated as 40 percent disabling under the 
provisions of Diagnostic Codes 5010-5242, 5292-5295.

The veteran's low back disability was rated under Diagnostic 
Code 5295.  This regulatory provision allowed a maximum 40 
percent rating for severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

Additionally, prior to September 26, 2003, 38 C.F.R. §4.71a, 
Diagnostic Code 5292, allowed a rating of 40 percent for 
severe limitation of motion.  A 40 percent rating was the 
maximum percentage rating allowable.

During the pendency of the veteran's appeal, the regulations 
pertaining to the evaluation of spinal disabilities were 
amended.  See 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) 
(effective September 26, 2003).  The current General Rating 
Formula for Diseases and Injuries holds that for diagnostic 
codes 5235 to 5243 (unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome based on 
incapacitating episode) a 100 percent rating is warranted 
when there is unfavorable ankylosis of the entire spine.  A 
50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

The new criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation; 5236 Sacroiliac injury and weakness; 5237 
Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003); 5243 
Intervertebral disc syndrome.

Additionally, the rating criteria for the evaluation of 
intervertebral disc syndrome changed during the course of 
this appeal.  Prior to September 23, 2002, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, in relevant part, provided that a 40 
percent rating for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
rating required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (that 
is, with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.

Effective September 23, 2002, a 60 percent disability rating 
remained the highest available rating under Diagnostic Code 
5293 and was warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent rating was warranted when 
there were incapacitating episodes having a total duration of 
at least four weeks, but less than six weeks during the past 
12 months.  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  
This latter manner of rating disability suggests that a 
rating higher than 60 percent might be awarded.

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

As noted above, during the pendency of the veteran's appeal 
the regulations pertaining to the evaluation of spinal 
disabilities were amended.  See 68 Fed. Reg. 51454- 51456 
(Aug. 27, 2003) (effective September 26, 2003).  Where a law 
or regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Facts and Analysis

As previously noted, the RO received the veteran's claim for 
an increased rating in January 1998.  In August 1998, it 
confirmed and continued the assigned 10 percent rating for 
his low back disability.  In August 2002 it increased the 
rating to 40 percent, effective January 29, 1998.  



January 29, 1998 - September 23, 2002

The Board notes that during this period of time, both 
Diagnostic Codes 5292 and 5295 had 40 percent as the maximum 
allowable rating.  As such, the only diagnostic code that 
offered a schedular rating in excess of 40 percent was 
Diagnostic Code 5293 (regarding intervertebral disc 
syndrome).  The only rating in excess of 40 percent was a 60 
percent rating that required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (that is, with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief.  

The veteran underwent a VA examination in June 1998.  He 
complained of chronic low back pain that was aggravated by 
bending, stooping, and walking more than 500 feet.  There was 
no radicular pain and the veteran reported that he had not 
missed work due to the low back pain.  He denied wearing a 
brace or using a cane.  Upon examination, there was no 
specific tenderness or nodules on the back.  Straight leg 
raising was negative for the low back.  Musculature of the 
low back was normal.  He was able to achieve 30 degrees of 
extension and 60 degrees of flexion.  X-rays revealed normal 
lumbosacral spine examination.  The diagnosis was chronic 
lumbar strain.

VA outpatient treatment reports dated from 1998 to 2001 
reveal that in August 2000, the veteran showed severe 
sciatica with positive straight leg raising test at 10 
degrees on the left.

The June 1998 VA examination report and VA outpatient 
treatment reports fail to indicate that the veteran suffered 
from pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.  No evidence of demonstrable spasm and absent ankle 
jerk was noted.  The veteran also denied experiencing 
radicular pain.  As such, the Board finds that the veteran 
does not meet the criteria for a 60 percent rating.  

Furthermore, since the veteran is already receiving the 
schedular maximum under Diagnostic Code 5292 based on 
limitation of motion of the lumbar spine, an increased rating 
cannot be assigned under the provisions of 38 C.F.R. § 4.40, 
4.45 and the holdings in Deluca.  

September 23, 2002 - September 26, 2003

VA outpatient treatment reports show continued treatment for 
complaints of low back pain.

The veteran underwent a VA examination in June 2003.  He 
reported that he worked as a material examiner at the Red 
River Army Depot.  He used to work as a mechanic, but his 
disabilities prevented him from continuing that type of work.  
He complained of low back pain with radicular-type pain into 
the buttock area.  The pain was constant and the veteran 
rated it at a 5 out of 10 (aching to severe).  He also 
reported stiffness and weakness in the lower back.  He was 
taking 800 mg of Ibuprofen once a day for approximately three 
days per week.  The symptoms decreased with medication.  The 
veteran's condition flared up about three to four days per 
week.  Each flare-up lasted a few hours and was manifested by 
an increase in pain (to 8 out of 10).  Precipitating factors 
included prolonged sitting or sleeping overnight.  His 
symptoms were worse in the morning.  He reported extreme pain 
and stiffness after sitting 5-10 minutes or with driving.  He 
denied any neuropathy in the lower back or lower extremities 
(except to the left posterior calf area).  He denied any 
problems with walking.  In fact, he stated that walking 
sometimes decreases the pain and loosens up the back area.  

The veteran stated that he is unable to do any prolonged 
leaning, bending, or lifting; and that is the reason he can 
no longer work as a mechanic.  He does not do any housework 
or yard work.  He can no longer run or participate in any 
sports.  He reported that in the last two years, he has 
missed approximately two weeks of work due to his back 
disability.  

Upon examination, there was mild flattening in the 
lumbosacral area.  Range of motion of the thoracolumbar spine 
was flexion 0-32 degrees; extension 0-35 degrees; lateral 
flexion to the right 0-24 degrees; and lateral flexion to the 
left 0-28 degrees.  The clinician noted that the major 
functional limitation for the decreased range of motion is 
pain.  There was subjective evidence of pain demonstrated by 
increased muscle spasms and costovertebral tenderness present 
in the lumbosacral area after range of motion and gait 
testing.  

Neurologically, straight leg raises were positive on the 
right at 30 degrees, and on the left at 10 degrees.  He was 
able to do heel and toe gait testing.  His normal gait with 
shoes removed was with a left antalgic gait.  He did not have 
a steppage gait.  There was no evidence of muscle wasting of 
the lower extremities.  

In July 2003, the veteran underwent an electroneurophysiology 
examination of the left lower extremity.  Upon examination, 
there was no pain, distress, muscle atrophy or weakness.  
Manual muscle testing revealed 5/5 strength in both lower 
extremities.  Heel to toe raise was normal.  Sensation, 
pinprick, touch, and vibration were all preserved.  Deep 
tendon reflexes were +2; knee jerk symmetrically; ankle jerk 
was +2.  The motor nerve conduction studies and sensory nerve 
conduction studies were normal.  EMG studies were also 
normal.  The clinician concluded that there was no evidence 
of neuropathy of the lower left extremity.  

The Board once again notes that pursuant to Diagnostic Code 
5293 as it existed prior to September 23, 2002, a 60 percent 
rating is only warranted where the veteran suffers from 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  The Board finds that the veteran's condition, 
particularly in light of the July 2003 electroneurophysiology 
examination, more nearly approximates the criteria for a 40 
percent rating. 

Furthermore, pursuant to Diagnostic Code 5293, effective 
September 23, 2002, a 60 percent rating is only warranted 
when the veteran suffers from incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  At the veteran's June 2003 examination, he reported 
that he missed approximately two weeks of work due to his 
back disability in the past two years.  As such, the Board 
finds that the veteran does not meet the criteria for a 60 
percent rating.

Furthermore, since the veteran is already receiving the 
schedular maximum under Diagnostic Code 5292 based on 
limitation of motion of the lumbar spine, an increased rating 
cannot be assigned under the provisions of 38 C.F.R. § 4.40, 
4.45 and the holdings in Deluca.  

September 26, 2003 - present

Effective September 26, 2003, the rating criteria changed so 
that there are ratings in excess of 40 percent for 
disabilities of the spine.  In order to warrant a rating in 
excess of 40 percent, the veteran must suffer from 
unfavorable ankylosis of the entire thoracolumbar spine 
(warranting a 50 percent rating) or unfavorable ankylosis of 
the entire spine (warranting a 100 percent rating).

VA outpatient treatment reports dated from 2003 to 2004 show 
continued treatment for pain.

The veteran underwent a VA examination in January 2004.  He 
reported pain and stiffness in the thoracic spinal area.  He 
reported that the pain was severe when he sneezes or coughs.  
When the pain is severe, it radiates into his shoulders and 
arms.  He reported constant pain at level 4 on a scale of 0 
to 10.  Upon examination, there was a mild scoliosis-type 
deformity of the thoracic spine, approximately 6 degrees to 
the left.  There was asymmetry of the musculature consistent 
with thoracic scoliosis-type deformity with increased muscle 
mass of the right greater than the left.  There was a mild 
right scapular heave with testing.  Range of motion of the 
thoracolumbar spine showed flexion from 0 to 50 degrees; 
extension 0 to 22 degrees; lateral flexion right from 0 to 32 
degrees; lateral flexion left from 0 to 18 degrees; rotation 
right 0 to 42 degrees; and rotation left 0 to 40 degrees.  
There was objective evidence of pain demonstrated with 
increased muscle spasms and costovertebral tenderness present 
in the thoracic spinal area after range of motion and gait 
testing.  Neurologically, straight leg raises were positive 
on the right at 28 degrees and on the left at less than 20 
degrees.  Motor strength testing of the upper extremities was 
5/5.  There was intact perception to vibratory stimuli in the 
upper extremities and to the thoracic area of the spine.  The 
veteran was diagnosed with thoracic scoliosis.  

The veteran underwent another VA examination in February 
2006.  Regarding the thoracic spine, he reported symptoms 
nearly identical to those he had in the previous examination.  
The only significant difference being that he estimated his 
daily pain to be at level 7-8 out of 10.  He denied any 
periods of flare-up.  Regarding his lumbar spine, the veteran 
reported low back pain with radicular-type pain in to the 
buttock area and down both legs.  He reported constant pain 
at level 5 out of 10.  During flare-ups, pain increases to 
level 8.  These flare-ups occur three to four days per week 
and last a few hours.  He did not report any periods of 
incapacitation due to the spine in the past 12 months.  
Neurologically, he reported that when he sneezes, he develops 
tingling in the upper extremities.  

Upon examination of the thoracolumbar spine, the veteran's 
range of motion testing   showed active flexion from 0 to 40 
degrees; extension 0 to 20 degrees; lateral flexion right 
from 0 to 14 degrees; lateral flexion left from 0 to 14 
degrees; rotation right 0 to 45 degrees; and rotation left 0 
to 38 degrees.  Passive range of motion showed flexion from 0 
to 40 degrees; extension 0 to 20 degrees; lateral flexion 
right from 0 to 14 degrees; lateral flexion left from 0 to 14 
degrees; rotation right 0 to 55 degrees; and rotation left 0 
to 40 degrees.  

With repetitive range of motion, the veteran showed flexion 
from 0 to 38 degrees; extension 0 to 20 degrees; lateral 
flexion right from 0 to 12 degrees; lateral flexion left from 
0 to 12 degrees; rotation right 0 to 32 degrees; and rotation 
left 0 to 30 degrees.  The veteran reported pain at level 4 
out of 10 with range of motion.  With repetitive range of 
motion testing, pain increased to 5.  There was objective 
evidence of pain demonstrated with increased muscle spasms 
and costovertebral tenderness present in the thoracic and 
lumbar sacral spinal area after range of motion and gait 
testing.  There were additional limitations of range of 
motion or joint function secondary to fatigue, weakness, and 
lack of endurance following repetitive use.  The major 
functional impairment was pain.  

The Board notes that at no time does the evidence show that 
the veteran suffered from unfavorable ankylosis of the entire 
thoracolumbar spine (warranting a 50 percent rating) or 
unfavorable ankylosis of the entire spine (warranting a 100 
percent rating).

Furthermore, although VA examination in January 2004 
demonstrated pain and muscle spasm, the evidence since 
September 26, 2003 fails to show that the veteran has 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy.  The veteran has 
ankle jerk at 2+ and obtains relief with medication.  
(Diagnostic Code 5293 prior to September 23, 2002).  The 
medical evidence also fails to show that he has experienced 
any incapacitating episodes having a total duration of at 
least six weeks during the past 12 months (Diagnostic Code 
5293 effective September 23, 2002).  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions for the veteran's 
disabilities as the ranges of motions used for rating reflect 
consideration of pain.


Compartmental syndrome, left leg

Law and Regulations

The veteran's service-connected compartmental syndrome with 
partial paralysis of internal popliteal nerve has been rated 
10 percent disabling by the RO under the provisions of 
Diagnostic Code 8524.  

Under this section, a 10 percent evaluation is assigned for 
mild incomplete paralysis of the internal popliteal nerve 
(tibial).  A 20 percent evaluation is assigned for moderate 
incomplete paralysis of the internal popliteal nerve 
(tibial).  A 30 percent evaluation is assigned for severe 
incomplete paralysis of the internal popliteal nerve 
(tibial).  A 40 percent evaluation is warranted for complete 
paralysis, with plantar flexion lost, frank adduction of the 
foot impossible, flexion and separation of the toes 
abolished, no muscle in the sole that can move, and lesions 
of the nerve high in popliteal fossa. 

The rating scheme for the peripheral nerves instructs that 
where the involvement is wholly sensory, the rating should be 
for the mild or at most the moderate degree.  Incomplete 
paralysis connotes substantially less symptomatology than for 
complete paralysis.  

Guidance in evaluating the extent of the neurologic 
impairment is provided by 38 C.F.R. § 4.123.  That regulation 
envisions that neuritis characterized by loss of reflexes, 
muscle atrophy, sensory disturbance and constant pain, at 
times excruciating will be evaluated as at most severe 
incomplete paralysis.  Where these specific organic 
limitations are not present the maximum rating will be for 
moderate incomplete paralysis.  The specific criteria of 
Diagnostic Code 8524 would preclude a severe rating because 
there is not marked atrophy.

Facts and Analysis

The veteran underwent a VA examination in June 1998.  He 
complained of left calf pain and stated that walking more 
than 200 feet aggravates the pain.  The pain can then spread 
throughout his entire leg up to his hip.  The clinician noted 
that he required no braces, canes, prosthetics or other 
assistive devices.  His gait was normal.  

At the veteran's June 2003 VA examination, he reported 
paresthesia to the left leg and back of calf.  He did not 
report pain; but did report problems with weakness, fatigue, 
and functional loss.  He stated that he has difficulty 
putting his full weight on his left leg and that it is not 
very good for walking.  He also reported difficulty with 
weightbearing and squatting.  He did not use any braces or 
assistive devices.  He had a left antalgic gait.  There was 
diminished perception to vibratory stimuli to the left calf 
area.  Motor strength testing - flexion and extension of the 
left knee was 0/5; plantar flexion of the left ankle was 1/5; 
dorsiflexion was 0/5.  He did not display a steppage gait 
when his shoes were removed for gait testing.  He was able to 
rise on his heels and toes for gait testing.  The clinician 
diagnosed the veteran with left leg compartmental syndrome 
with partial paralysis of the internal popliteal nerve.  He 
scheduled the veteran for a neurological consult for nerve 
conduction study.     

As previously noted, the veteran underwent an 
electroneurophysiology examination of the left lower 
extremity in July 2003.  Upon examination, there was no pain, 
distress, muscle atrophy or weakness.  Manual muscle testing 
revealed 5/5 strength in both lower extremities.  Heel to toe 
raise was normal.  Sensation, pinprick, touch, and vibration 
were all preserved.  Deep tendon reflexes were +2; knee jerk 
symmetrically; ankle jerk was +2.  The motor nerve conduction 
studies and sensory nerve conduction studies were normal.  
EMG studies were also normal.  The clinician concluded that 
there was no evidence of neuropathy of the lower left 
extremity.  

The veteran underwent another VA examination in February 
2006.  He complained of left foot pain, primarily the 
posterior arch and heel.  He also reported problems with 
weakness, fatigability, and lack of endurance.  Pain 
increased with standing and walking.  He denied stiffness, 
swelling, heat, and redness.  The pain is constantly rated at 
a 6 out of 10.  During periods when the condition flares up 
(four times a week), the pain increases to a 7.  The veteran 
reported that the foot pain began approximately six to eight 
years ago and that he was diagnosed with plantar fasciitis 
that he believes is due to the service connected partial 
paralysis of the left popliteal nerve.  

Upon examination, dorsalis pedis and posttibial pulses were 
present and 2+.  Capillary refill fewer than three seconds.  
The Achilles tendon was in good alignment with the 
weightbearing arch and was maintained by weightbearing.  
Stability of the ankle was present with testing.  He reported 
severe pain with deep palpation to the anterior midline arch 
and heel.  He reported level 4 out of 10 pain with range of 
motion.  Upon repetitive range of motion, he reported level 5 
out of 10 pain.  There was objective evidence of pain with 
guarding and grimacing.  Pain was present with 0 degrees and 
increased throughout range of motion testing.  There were 
additional limitations of range of motion and joint function 
secondary to fatigue, weakness or lack of endurance following 
repetitive use.  The major functional impairment was 
weakness.  

Range of motion of the left foot was completed by passive 
range of motion only.  When the veteran was sitting or laying 
on the exam table, he had no movement of the left foot or 
ankle area.  Passive range of motion of the ankle showed 
dorsiflexion from 0 to 0 degrees; plantar flexion from 0 to 
15 degrees.  

Neurologically, straight leg raises were negative on the 
right and on the left at fewer than 20 degrees.  Deep tendon 
reflexes of the upper and lower extremities were 2+.  There 
was intact perception to vibratory stimuli in the upper 
extremities and lower extremities.  Motor strength of the 
right lower extremity was 5/5.  Motor strength of the left 
lower extremity was 0/5.  There was no atrophy or wasting of 
the limbs of the upper or lower extremities.  He did not 
display a steppage gait with brace and shoes on, or when 
shoes were removed for gait testing.  The veteran was 
diagnosed with compartmental syndrome left leg with partial 
paralysis of the internal popliteal nerve, and plantar 
fasciitis of the left foot.

After resolving all doubt in the veteran's favor, the Board 
finds that the veteran's motor strength testing at his June 
2003 VA examination indicated substantial weakness (flexion 
and extension of the left knee was 0/5; plantar flexion of 
the left ankle was 1/5; dorsiflexion was 0/5).  Similar 
findings were noted at his February 2006 VA examination.  The 
Board finds that this level of weakness, along with the 
reported fatigability from which the veteran suffers, more 
nearly approximates to moderate partial paralysis of the left 
leg.  The Board is cognizant of the negative evidence of 
record, including the July 2003 electroneurophysiology 
examination report.  Nonetheless, when weighing the positive 
findings of constant pain, weakness and fatigability along 
with the veteran's subjective complaints against the negative 
evidence of record, the Board finds that the evidence is in 
equipoise.  As such, the Board grants the veteran a rating of 
20 percent for his left leg compartmental syndrome with 
partial paralysis of internal popliteal nerve, effective June 
19, 2003 (the date of the VA examination).  
   
Applying the criteria of Diagnostic Code 8524, the evidence 
of record reveals the veteran's left leg compartmental 
syndrome with partial paralysis of internal popliteal nerve 
does not warrant a higher rating.  There is no evidence of 
severe incomplete paralysis.  The veteran does not have any 
showing of loss of reflex or constant excruciating pain which 
would warrant a severe incomplete paralysis rating.  Medical 
records fail to document any atrophy.  As such, a rating 
above moderate for the veteran's left leg compartmental 
syndrome with partial paralysis of internal popliteal nerve 
is not warranted.  

38 C.F.R. § 3.321

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 40 percent for a low 
back injury with degenerative disc disease is denied.

Effective June 19, 2003, entitlement to a 20 percent rating, 
and no higher, for left leg compartmental syndrome with 
partial paralysis of internal popliteal nerve is warranted.  
To this extent, the appeal is granted, subject to laws and 
regulations governing the payment of VA benefits.   

REMAND

As previously noted, in August 2005, the RO granted service 
connection for degenerative disc disease of the thoracic 
spine and again recharacterized the veteran's disability as 
residuals of a low back injury with left L5 spondylolysis 
with degenerative disc disease of the thoracolumbar spine.  A 
combined 40 percent rating was confirmed and continued.  In 
September 2005 the veteran disagreed with the combined rating 
and maintained that a separate rating was warranted for each 
disability.  As such, this matter must be remanded to allow 
the RO to provide the veteran with a statement of the case 
(SOC) on the issue of whether separate ratings are warranted 
for the veteran's service connected degenerative disc disease 
of the thoracic spine and service-connected degenerative disc 
disease of the lumbar spine.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).

Accordingly, this case is REMANDED for the following action:

1.  After ensuring that the requirements 
of VCAA are met, the RO should adjudicate 
the issue of whether separate ratings are 
warranted for the veteran's service 
connected degenerative disc disease of 
the thoracic spine and service-connected 
degenerative disc disease of the lumbar 
spine.

2.  Thereafter, the RO should provide the 
veteran and his representative a 
statement of the case as to this issue.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.
No action is required of the appellant until he is otherwise 
notified by the RO.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.

This claim must be afforded expeditious treatment.




______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


